United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 18-2216
                    ___________________________

                         United States of America

                    lllllllllllllllllllllPlaintiff - Appellee

                                       v.

                        Devonte Denterrio Jenkins

                  lllllllllllllllllllllDefendant - Appellant
                                  ____________

                Appeal from United States District Court
               for the Northern District of Iowa - Waterloo
                             ____________

                        Submitted: April 15, 2019
                          Filed: August 1, 2019
                              [Unpublished]
                              ____________

Before COLLOTON, GRUENDER, and ERICKSON, Circuit Judges.
                        ____________

PER CURIAM.
     Devonte Jenkins appeals after the district court1 used his Iowa deferred
judgment to enhance his sentence under 21 U.S.C. §§ 841(b)(1)(B) and (b)(1)(C).
We affirm.

       Jenkins was charged with one count of conspiracy to distribute cocaine base,
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B), and 846, and one count of
distribution of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C). His
indictment contained notice under § 21 U.S.C. § 851 that Jenkins committed those
offenses having a prior conviction: a 2015 Iowa deferred judgment for possession of
cocaine base with the intent to deliver.

       Sections 841(b)(1)(B) and (b)(1)(C) impose an enhanced sentence if Jenkins
committed his offenses “after a prior conviction for a serious drug felony . . . has
become final.” Jenkins objected to the § 851 notice and argued that an Iowa deferred
judgment does not qualify as a final prior conviction for purposes of the
enhancement. The magistrate judge filed a report and recommendation rejecting
Jenkins’s arguments, and the district court entered an order adopting the report and
recommendation. Jenkins then pleaded guilty but appeals the court’s reliance on his
Iowa deferred judgment to enhance his sentence. He argues that an Iowa deferred
judgment does not qualify as a prior conviction that “has become final” because it is
interlocutory in nature and does not allow for an appeal. We review Jenkins’s claim
de novo. See United States v. Johnston, 220 F.3d 857, 860 (8th Cir. 2000).

      We previously concluded that an Iowa deferred judgment is a prior final
conviction for purposes of a sentencing enhancement. United States v. Funchess, 422


      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa, adopting the report and recommendation of the Honorable C.J.
Williams, then Magistrate Judge for the Northern District of Iowa, now United States
District Judge for the Northern District of Iowa.

                                         -2-
F.3d 698, 703 (8th Cir. 2005) (concluding that the deferred judgment at issue was
both a “prior conviction” and “final”). While Jenkins makes several arguments
questioning the foundations of that decision, “[i]t is a cardinal rule in our circuit that
one panel is bound by the decision of a prior panel.” Mader v. United States, 654
F.3d 794, 800 (8th Cir. 2011) (en banc).

       Nevertheless, he argues that Funchess’s holding is contrary to an earlier case,
United States v. Stallings, 301 F.3d 919 (8th Cir. 2002), and is therefore not binding
on this panel. But as Jenkins acknowledges, Funchess rests on an even earlier
decision, United States v. Ortega, 150 F.3d 937 (8th Cir. 1998), which contradicts
Stallings, and we have previously refrained from following Stallings over Ortega,
see, e.g., United States v. Craddock, 593 F.3d 699, 702 (8th Cir. 2010). Thus, we
remain bound by Funchess.

      Accordingly, we affirm the district court’s judgment.
                     ______________________________




                                           -3-